Citation Nr: 0717764	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to June 
1982 and from September 1982 to February 1992.  He is 
represented by the Disabled American Veterans.  The appellant 
in this matter is the veteran's former spouse, who is 
unrepresented.  

In her substantive appeal of June 2003, the appellant 
requested a hearing before the Board in Washington, DC.  Such 
a proceeding was thereafter scheduled to occur in December 
2003, but prior to its occurrence the appellant contacted the 
Board to advise that she was withdrawing her request for a 
hearing.  No other request for a hearing remains pending.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to implement contested claims procedures, to 
include the issuance of the statement of the case to the 
veteran that previously had been furnished only to the 
appellant, and to afford the appellant an opportunity to 
select a representative.  As to the latter, the appellant was 
advised by the AMC in its February 2006 letter of her right 
to appoint the representative of her choice, to which she 
failed to respond.  Accordingly, the Board will proceed to 
adjudicate this appeal, noting that the appellant has 
declined to be represented in this matter.  


FINDINGS OF FACT

1.  The veteran is currently receiving VA compensation 
benefits.

2.  The veteran and the appellant were married from April 
1974 to June 2000, when a judgment for dissolution of the 
marriage was entered by a state court in California.  

3.  As the marriage of the appellant and the veteran ended by 
divorce, the appellant is not a proper claimant to receive an 
apportionment of the veteran's VA disability compensation.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as a 
spouse of the veteran and she is not legally entitled to an 
apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. §§ 101, 5307(a) (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.57, 3.450, 3.452 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not to 
apply to a claim that turns on statutory interpretation. 
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  As this case 
turns on whether the appellant is a proper claimant and as 
she does not argue that she is the spouse of the veteran or 
that she is in custody of any children of the veteran, the 
facts are not in dispute.  Thus, because the law, and not the 
evidence, is dispositive of this appeal, the VCAA does not 
apply.  Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

It is contended by the appellant that she has been defrauded 
by the veteran, as it was a condition of their divorce 
settlement with the veteran that she would receive a 
percentage of his military retirement pay.  As the veteran 
thereafter fully waived his retirement pay and elected to 
receive VA disability compensation benefits, she seeks 
apportionment of the veteran's VA disability compensation 
benefits to stand in place of the waived military retirement 
pay.

The relevant facts in this case are not in dispute.  The 
veteran and the appellant were married in England in April 
1974, and from that union one child was born in April 1975.  
By a judgment of dissolution entered by the Superior Court of 
California, County of San Diego, the marriage of veteran and 
the appellant ceased to exist as of June 29, 2000.  The 
stipulation for judgment in the divorce action indicates that 
the veteran was retired from the military and that the 
appellant was therein awarded 44 percent of the veteran's 
military retirement pay.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby. In this 
case, the validity of the divorce is not at issue.  38 C.F.R. 
§ 3.206.

Under 38 U.S.C.A. § 5307, all or any part of service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452(a).

The term "spouse" means a person of the opposite sex who is a 
wife. 38 U.S.C.A. §101(31).  The term "wife" means a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).

Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.

The term, "child of the veteran" means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years or an illegitimate child; and is under 
the age of 18 years; or before reaching the age of 18 years, 
became permanently incapable of self-support; or after 
reaching the age of 18 years and until completion of 
education or training, but not after reaching the age of 23, 
is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57.

The record shows that the appellant was advised by the 
service department in July 2002 that the veteran was in a 
non-pay status in terms of his retired/retainer pay.  The 
appellant was thereby notified that her payments under the 
Uniformed Services Former Spouses' Protection Act were 
terminated.  

From an historical vantage point, the record further shows 
that VA did not find the veteran entitled to a compensable 
disability evaluation until entry of a grant of service 
connection for narcolepsy was effectuated by rating action in 
April 1995, with assignment of a 40 percent evaluation from 
March 1992.  At that time, the veteran was advised that his 
signature on the VA application for compensation benefits was 
an acknowledgement of his choice to receive disability 
compensation from VA instead of some or all of his military 
retired pay.  By further rating action in June 2002, the 
rating for the veteran's only compensable service-connected 
disability, narcolepsy, was raised from 40 to 80 percent, 
effective from January 31, 2002; in addition, a total 
disability evaluation for compensation based on individual 
unemployability was assigned at that time, as of the same 
date as the 80 percent evaluation.  

In this instance, the point at which the veteran partially or 
fully waived his right to receive military retirement pay is 
not dispositive.  Rather, this case turns on whether the 
appellant is entitled to recognition as the veteran's spouse 
for purposes of claiming entitlement to an apportionment of 
the veteran's VA disability compensation, and it is clear 
that she is not.  As to this issue, VA is bound by the laws 
enacted by Congress and implemented through the Code of 
Federal Regulations which specifically outline who is and who 
is not a spouse of a veteran.  By the same token, the 
Uniformed Services Former Spouses' Protection Act referenced 
by the appellant in the materials she has submitted is not 
determinative of the outcome of this matter.  

Inasmuch as the appellant is not the veteran's "spouse" as 
defined by statute, and is without any "child" of the 
veteran for VA purposes, she is not a proper claimant to 
receive an apportionment of the veteran's VA disability 
compensation.  38 U.S.C.A. § 101(31).  

Where the law and not the facts are dispositive, the claim 
must be denied because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

An apportionment of the veteran's VA disability compensation 
benefits for the appellant is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


